Case 1:18-cv-06936-DLI-RER Document 69 Filed 06/18/19 Page 1 of 12 PageID #: 632




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ISAAC LEVY,

                                                           Plaintiff,
                                   -v-                                     Case No.: 1:18 cv 06936-DLI-RER

   PLATINUM FINANCIAL SERVICES CORP.                                        AGREED TO PROTECTIVE ORDER
   LLC, SELIP & STYLIANOU, LLP f/k/a                                        AND CONFIDENTIALITY AGREEMENT
   COHEN & SLAMOWITZ, LLP, CAPITAL
   PROCESS SERVERS, INC., GERALD K.
   MURRAY, PALISADES COLLECTIONS,
   LLC, HOUSLANGER & ASSOCIATES,
   PLLC, and TODD HOUSLANGER,

                                                     Defendants.



     AGREED TO PROTECTIVE ORDER AND CONFIDENTIALITY AGREEMENT

            It is hereby agreed by and between counsels for the parties herein that

    discovery in the above captioned action is likely to involve the disclosure of

    Confidential Information and that the following provisions shall govern

    disclosure and claims of Confidential Information:

             1.        Any party to this litigation and any third-party shall have the right

    to designate as "Confidenti�l" any information, document or thing, or portion of

    any document or thing "Confidential":

                       a. That contains sensitive commercial data, including but not

                            limited to, trade secrets, competitively sensitive technical,

                            marketing, financial, sales or other confidential business

                            information; or

                       b. That contains private or confidential personal information, or



    1:18 cv 01806-ARR-VMS-Agreed To Protective Order and Confidentiality Agreement
Case 1:18-cv-06936-DLI-RER Document 69 Filed 06/18/19 Page 2 of 12 PageID #: 633
Case 1:18-cv-06936-DLI-RER Document 69 Filed 06/18/19 Page 3 of 12 PageID #: 634
Case 1:18-cv-06936-DLI-RER Document 69 Filed 06/18/19 Page 4 of 12 PageID #: 635
Case 1:18-cv-06936-DLI-RER Document 69 Filed 06/18/19 Page 5 of 12 PageID #: 636
Case 1:18-cv-06936-DLI-RER Document 69 Filed 06/18/19 Page 6 of 12 PageID #: 637
Case 1:18-cv-06936-DLI-RER Document 69 Filed 06/18/19 Page 7 of 12 PageID #: 638
Case 1:18-cv-06936-DLI-RER Document 69 Filed 06/18/19 Page 8 of 12 PageID #: 639
Case 1:18-cv-06936-DLI-RER Document 69 Filed 06/18/19 Page 9 of 12 PageID #: 640
Case 1:18-cv-06936-DLI-RER Document 69 Filed 06/18/19 Page 10 of 12 PageID #: 641
Case 1:18-cv-06936-DLI-RER Document 69 Filed 06/18/19 Page 11 of 12 PageID #: 642




               June 18, 2019

                                           /s/Ramon E. Reyes, Jr.
Case 1:18-cv-06936-DLI-RER Document 69 Filed 06/18/19 Page 12 of 12 PageID #: 643
